Title: From Thomas Jefferson to Jonathan Thompson, 17 January 1822
From: Jefferson, Thomas
To: Thompson, Jonathan


Dear Sir
Monticello
Jan. 17. 22.
Your favor of the 4th is now at hand, and I this day write to Colo Peyton, my correspondent in Richmond to remit you the sum of 15 D. 91 c amount of duties and charges on my books from Paris, which will be done with no other delay than may be necessary to procure a bill. he has not yet advised me of the arrival of the books, but have no doubt he will recieve them by the first conveyance. I repeat to you my thanks for these your kind offices and the assurance of my great esteem & respect.Th: Jefferson